Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12, 14, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallinet et al. (US 20200064195 A1) hereafter referred to as Gallinet. Minegishi (US 20100092879 A1) is provided as evidence for claims 8, 9.
In regard to claim 1 Gallinet teaches a combination structure  [see Figs. 8a-8i], comprising: 
a hybrid nanostructure array [see Figs. 8a-8i see paragraph 0044, 0092 “embodiments of a nanostructured metallic layer deposited on a nanostructured low-index dielectric layer” “In all embodiments of the invention at least a portion of the nanostructured metallic layer 40 is at least partially transparent to at least a portion of the predetermined transmission spectrum of the related filter Fn. It is understood that this portion may be a through-aperture, illustrated in FIGS. 8a-c, 8e-9 or a partially transparent portion, illustrated in FIG. 8d”] including a plurality of hybrid nanostructures, 
each hybrid nanostructure of the plurality of hybrid nanostructures including a stack [see “nanostructured metallic layer deposited on a nanostructured low-index dielectric layer”] of a first nanostructure and a second nanostructure, 
the first nanostructure including a first material [40 see paragraph 0055 “metal of the nanostructured metallic layer 40 may be any metal and is preferably Ag, Au, Cr or Al or alloys thereof ...”] , the second nanostructure including a second material [see paragraph 0058 “said low-index dielectric layer 30 having a refractive index n2 between 1.15 and 1.7”], the second material having a refractive index that is higher [see for example silver has a refractive index less than unity] than a refractive index of the first material; and 
but in Fig. 8 does not specifically show a light-absorbing layer adjacent to the hybrid nanostructure array, the light- absorbing layer including a near-infrared absorbing material configured to absorb light of at least a portion of a near-infrared wavelength spectrum.
However, see the example application as detector in Fig. 9b, see paragraph 0101 “The invention concerns also an optical filter system 2 comprising the optical transmission filter 1 as described and comprises a detector array 3 fixed to said substrate 10, as illustrated in FIGS. 9a-b” see Gallinet teaches a light-absorbing layer [see Fig. 9b see paragraph 0101 “each filter F1-FN of the optical transmission filter 1 faces a single pixel of the detector array 3”] adjacent to the hybrid nanostructure array, 
the light- absorbing layer including a near-infrared absorbing material [see paragraph 0030 “ detector array such as a CMOS detector array” see also paragraph 0103, “In exemplary realizations the spectrometer is configured for visible and near-infrared light applications, so as to cover the absorption range of silicon detectors” see also Figs. 16-23 see the spectral response of the optical filters] configured to absorb light of at least a portion of a near-infrared wavelength spectrum.
Thus it would be obvious to apply the filters of Fig. 8 to the detector of Fig. 9 i.e. to include a light-absorbing layer adjacent to the hybrid nanostructure array, the light- absorbing layer including a near-infrared absorbing material configured to absorb light of at least a portion of a near-infrared wavelength spectrum.
The motivation is to use the filters that Gallinet is teaching to the devices that Gallinet is teaching in order to perform more work.
In regard to claim 2 Gallinet teaches wherein one or more hybrid nanostructures of the hybrid nanostructure array has a dimension [see paragraph 0055 “the thickness t.sub.3, t.sub.4, t.sub.5 of the nanostructured metallic layer 40 is preferably in the range of approximately 1 nm to 200 nm” see also the period see paragraph 0026 “In an embodiment of the invention the period of said array of metallic nanostructures is between 20 nm and 500 nm”, thus width is smaller] that is smaller than a particular near-infrared wavelength.
In regard to claim 3 Gallinet teaches wherein the particular near-infrared wavelength is in a range [see paragraphs 0102 to 0107 “between 300 nm and 790 nm” “between 900 nm and 3 μm” “between 400 nm and 790 nm” see also Figs. 16-23 see the spectral response of the optical filters] of greater than about 700 nm and less than or equal to about 1200 nm.
In regard to claim 4 Gallinet teaches  wherein the particular near-infrared wavelength is in a range [see paragraphs 0102 to 0107  “between 900 nm and 3 μm” ] of about 890 nm to about 990 nm.
In regard to claim 5 Gallinet teaches  wherein the first material includes a metal having a refractive index [ see paragraph 0055 “metal of the nanostructured metallic layer 40 may be any metal and is preferably Ag, Au, Cr or Al or alloys thereof ...” see for example silver has a refractive index less than unity] of less than about 1.0 in a wavelength range of about 900 nm to about 1000 nm.
In regard to claim 6 Gallinet teaches wherein the first material includes [ see paragraph 0055 “metal of the nanostructured metallic layer 40 may be any metal and is preferably Ag, Au, Cr or Al or alloys thereof ...”] gold, silver, copper, an alloy thereof, or a combination thereof.
In regard to claim 7 Gallinet does not specifically teach  wherein the refractive index of the second material is greater than or equal to about 2.0 in a wavelength range of about 900 nm to about 1000 nm.
However see paragraph 0097 “In embodiments of the invention the cladding material, i.e. the low index material is a thin film 30 with a refractive index similar to the substrate 10” see paragraph 0030 “ detector array such as a CMOS detector array” see also paragraph 0103, “In exemplary realizations the spectrometer is configured for visible and near-infrared light applications, so as to cover the absorption range of silicon detectors” .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the refractive index of the second material is greater than or equal to about 2.0 in a wavelength range of about 900 nm to about 1000 nm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 8 Gallinet teaches wherein the second material includes a metal oxide [see paragraph 0097 “low index material is a thin film 30 with a refractive index similar to the substrate 10, such as SiO2” note that SiO2 is a metal oxide under broadest reasonable interpretation, for example see Minegishi paragraph 0136 “a metal oxide insulator (such as TiO.sub.2 or SiO.sub.2)”], silicon, a Group Ill-V semiconductor compound, or a combination thereof.
In regard to claim 9 Gallinet teaches wherein the first material includes [ see paragraph 0055 “metal of the nanostructured metallic layer 40 may be any metal and is preferably Ag, Au, Cr or Al or alloys thereof ...”] gold, silver, copper, an alloy thereof, or a combination thereof, and the second material includes a metal oxide [see paragraph 0097 “low index material is a thin film 30 with a refractive index similar to the substrate 10, such as SiO2” note that SiO2 is a metal oxide under broadest reasonable interpretation, for example see Minegishi paragraph 0136 “a metal oxide insulator (such as TiO.sub.2 or SiO.sub.2)”], silicon, a Group III-V semiconductor compound, or a combination thereof.
In regard to claim 10 Gallinet teaches wherein a thickness of the first nanostructure [see paragraph 0055, 0079 “the thickness t.sub.3, t.sub.4, t.sub.5 of the nanostructured metallic layer 40 is preferably in the range of approximately 1 nm to 200 nm” “the thickness t.sub.3 of the metal layer 40 on the ridges of the low-index layer 30 may be different on top of the ridges than the thickness t.sub.4 to the side of the ridges. For example t.sub.4 may be between 20 nm-100 nm and t.sub.3 may be between 10 nm-80 nm”] is smaller than a thickness [see paragraph 0076 “thickness d′ of the ridges 31a-31n of the low index layer 30: between 30 nm and 150 nm”] of the second nanostructure.
In regard to claim 11 Gallinet teaches wherein the thickness of the first nanostructure [see paragraph 0055, 0079 “the thickness t.sub.3, t.sub.4, t.sub.5 of the nanostructured metallic layer 40 is preferably in the range of approximately 1 nm to 200 nm” “the thickness t.sub.3 of the metal layer 40 on the ridges of the low-index layer 30 may be different on top of the ridges than the thickness t.sub.4 to the side of the ridges. For example t.sub.4 may be between 20 nm-100 nm and t.sub.3 may be between 10 nm-80 nm”] is in a range of about 5 nm to about 50 nm, and the thickness of the second nanostructure [see paragraph 0076 “thickness d′ of the ridges 31a-31n of the low index layer 30: between 30 nm and 150 nm”] is in a range of about 10 nm to about 700 nm.
In regard to claim 12 Gallinet teaches  wherein the near-infrared absorbing material is configured to absorb light of at least a portion of a wavelength in a wavelength range of greater than [see paragraphs 0102 to 0107 “between 300 nm and 790 nm” “between 900 nm and 3 μm” “between 400 nm and 790 nm” see also Figs. 16-23 see the spectral response of the optical filters]  about 700 nm and less than or equal to about 1200 nm.
In regard to claim 14 Gallinet does not state wherein the light-absorbing layer contacts at least one of a lower surface, an upper surface, or one or more side surfaces of one or more hybrid nanostructures of the plurality of hybrid nanostructures.
However see combination, see that the bottom of layer 30 is on the pixels.
Thus it would be obvious to modify Gallinet to include wherein the light-absorbing layer contacts at least one of a lower surface, an upper surface, or one or more side surfaces of one or more hybrid nanostructures of the plurality of hybrid nanostructures.
The motivation is that as shown in Fig. 8a the combination of 40 and ridges in 30 are the filter, thus the bottom of ridges in 30 can contact the pixels of Fig. 9b.
In regard to claim 15 Gallinet does not state wherein an optical spectrum of the combination structure has a maximum absorption wavelength in a wavelength range of greater than about 700 nm and less than or equal to about 1200 nm, and transmittance at the maximum absorption wavelength is less than or equal to about 50%.
However see Figs. 16-23 see the spectral response of the optical filters.
Thus it would be obvious to modify Gallinet to include wherein an optical spectrum of the combination structure has a maximum absorption wavelength in a wavelength range of greater than about 700 nm and less than or equal to about 1200 nm, and transmittance at the maximum absorption wavelength is less than or equal to about 50%.
The motivation is that the filter selects the absorption.
In regard to claim 18 Gallinet does not state wherein a reflectance at the maximum absorption wavelength of the combination structure is less than about 40%.
However see Figs. 16-23 see the spectral response of the optical filters, see that reflectance is inverse of transmittance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein a reflectance at the maximum absorption wavelength of the combination structure is less than about 40%", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
In regard to claim 19 Gallinet does not state wherein a thickness of the combination structure is less than or equal to about 1 μm.
However see paragraphs 0025, 0055 “In an embodiment of the invention the thickness of said low index dielectric layer is between 80 nm and 200 nm, preferably between 30 nm and 200 nm” “As detailed further, the thickness t.sub.3, t.sub.4, t.sub.5 of the nanostructured metallic layer 40 is preferably in the range of approximately 1 nm to 200 nm”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein a thickness of the combination structure is less than or equal to about 1 μm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 20 Gallinet teaches an optical filter [see Fig. 9b see paragraph 0101 “an optical filter system 2 comprising the optical transmission filter 1 as described and comprises a detector array 3 fixed to said substrate 10, as illustrated in FIGS. 9a-b”] comprising the combination structure of claim 1.

Claim(s) 21-29, 13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallinet in view of Otsubo et al. (US 20170150071 A1) hereafter referred to as Otsubo .
In regard to claim 21 Gallinet teaches an image sensor [see Fig. 9b see paragraph 0101 “an optical filter system 2 comprising the optical transmission filter 1 as described and comprises a detector array 3 fixed to said substrate 10, as illustrated in FIGS. 9a-b”], comprising: a semiconductor substrate [see paragraph 0030 “ detector array such as a CMOS detector array” see also paragraph 0103, “In exemplary realizations the spectrometer is configured for visible and near-infrared light applications, so as to cover the absorption range of silicon detectors”] including a plurality of pixels [see Fig. 9b]; and 
an optical filter [see Fig. 9b see paragraph 0101 “an optical filter system 2 comprising the optical transmission filter 1 as described and comprises a detector array 3 fixed to said substrate 10, as illustrated in FIGS. 9a-b”] on the semiconductor substrate, the optical filter configured to block light of at least a portion [see paragraphs 0102 to 0107 “between 300 nm and 790 nm” “between 900 nm and 3 μm” “between 400 nm and 790 nm” see also Figs. 16-23 see the spectral response of the optical filters]  of a near-infrared wavelength spectrum, wherein the optical filter includes the combination structure of claim 1,
but does not specify photodiodes.
See Otsubo Abstract, paragraph 0002, 0009, 0038, 0119, 0127  “imaging sensor” “A transmission characteristic of DBPF and a transmission characteristic of each filter part of the color filter are set in such a manner that the second wavelength band of DBPF is included in a third wavelength band that is a wavelength band in which transmittance of the filter parts in colors is approximate to each other on a long-wavelength side of the visible-light band and a fourth wavelength band that is a wavelength band in which a filter part for infrared light has a transmission characteristic” “A photodiode that is a light-receiving unit of an imaging sensor such as a CCD sensor or a CMOS sensor can receive light of up to a near-infrared wavelength band around 1300 nm. Thus, an imaging device using these imaging sensors can perform photographing of up to an infrared band in principle” “when infrared light is transmitted in the second wavelength band on the infrared side in a case of DBPF described above, this infrared light passes through a color filter, reaches a photodiode (light-receiving element) of an imaging sensor, and increases a generation amount of electrons by a photoelectric effect in the photo diode” “it is possible to easily introduce a photographing function of an infrared image at low cost into a smartphone, an electronic camera, or a different device into which a camera mechanism is embedded” “In each of FIG. 2, FIG. 3, and FIG. 4, a transmittance spectrum of each of the red (R), green (G), blue (B), and infrared (IR) filters in the color filter 3 is illustrated. A vertical axis indicates transmittance and a horizontal axis is a wavelength. A range of a wavelength in each graph includes the visible-light band and a part of the near-infrared band and indicates, for example, a wavelength range of 300 nm to 1100 nm” “DBPF (IR) that is the second wavelength band to transmit infrared light in the transmittance spectrum of DBPF 5 is included in a wavelength band A which is illustrated in FIG. 2 and in which transmittance of all of the R filter parts, G filter parts, and B filter parts is substantially the maximum and the transmittance of the filter parts becomes substantially the same and in a wavelength band B to transmit light at substantially the maximum transmittance in the IR filter parts”.
Thus it would be obvious to modify Gallinet to include photodiodes.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that photodiodes are known to give good results for detecting light to perform work such as camera.
In regard to claim 22 Gallinet and Otsubo as combined does not state  further comprising: a color filter on the semiconductor substrate, wherein the color filter is above or beneath the optical filter.
See Otsubo uses a plurality of filter layers “color filter 3” and “DBPF 5”.
Thus it would be obvious to modify Gallinet to include further comprising: a color filter on the semiconductor substrate, wherein the color filter is above or beneath the optical filter.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain best filtration of light by using plurality of layers of filters.
In regard to claim 23 Gallinet and Otsubo as combined does not state further comprising: a dual bandpass filter, the dual bandpass filter being configured to selectively transmit light of an entirety of a visible wavelength spectrum and the portion of the near-infrared wavelength spectrum.
See Otsubo uses a plurality of filter layers “color filter 3” and “DBPF 5” see paragraph 0005 “an optical filter that transmits light in a visible-light band and a second wavelength band on an infrared side and that blocks light in the other wavelength band in the above-described manner is referred to as a double bandpass filter (DBPF)”.
Thus it would be obvious to modify Gallinet to include further comprising: a dual bandpass filter, the dual bandpass filter being configured to selectively transmit light of an entirety of a visible wavelength spectrum and the portion of the near-infrared wavelength spectrum.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain best filtration of light by using plurality of layers of filters.
In regard to claim 25 Gallinet and Otsubo as combined does not state a camera comprising the image sensor of claim 21.
See combination Otsubo “it is possible to easily introduce a photographing function of an infrared image at low cost into a smartphone, an electronic camera, or a different device into which a camera mechanism is embedded”.
Thus it would be obvious to modify Gallinet to include a camera comprising the image sensor of claim 21.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to perform work such as taking images for storing and viewing.
In regard to claim 29 Gallinet and Otsubo as combined teaches an electronic device [see combination Otsubo “it is possible to easily introduce a photographing function of an infrared image at low cost into a smartphone, an electronic camera, or a different device into which a camera mechanism is embedded”] comprising the camera of claim 25.
In regard to claim 27 Gallinet and Otsubo as combined does not state an electronic device comprising the image sensor of claim 21.
See combination Otsubo “it is possible to easily introduce a photographing function of an infrared image at low cost into a smartphone, an electronic camera, or a different device into which a camera mechanism is embedded”.
Thus it would be obvious to modify Gallinet to include an electronic device comprising the image sensor of claim 21.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to perform work such as taking images for storing and viewing.
In regard to claim 24 Gallinet  does not state a camera comprising the optical filter of claim 20.
See Otsubo Abstract, paragraph 0002, 0009, 0038, 0119, 0127  “imaging sensor” “A transmission characteristic of DBPF and a transmission characteristic of each filter part of the color filter are set in such a manner that the second wavelength band of DBPF is included in a third wavelength band that is a wavelength band in which transmittance of the filter parts in colors is approximate to each other on a long-wavelength side of the visible-light band and a fourth wavelength band that is a wavelength band in which a filter part for infrared light has a transmission characteristic” “A photodiode that is a light-receiving unit of an imaging sensor such as a CCD sensor or a CMOS sensor can receive light of up to a near-infrared wavelength band around 1300 nm. Thus, an imaging device using these imaging sensors can perform photographing of up to an infrared band in principle” “when infrared light is transmitted in the second wavelength band on the infrared side in a case of DBPF described above, this infrared light passes through a color filter, reaches a photodiode (light-receiving element) of an imaging sensor, and increases a generation amount of electrons by a photoelectric effect in the photo diode” “it is possible to easily introduce a photographing function of an infrared image at low cost into a smartphone, an electronic camera, or a different device into which a camera mechanism is embedded” “In each of FIG. 2, FIG. 3, and FIG. 4, a transmittance spectrum of each of the red (R), green (G), blue (B), and infrared (IR) filters in the color filter 3 is illustrated. A vertical axis indicates transmittance and a horizontal axis is a wavelength. A range of a wavelength in each graph includes the visible-light band and a part of the near-infrared band and indicates, for example, a wavelength range of 300 nm to 1100 nm” “DBPF (IR) that is the second wavelength band to transmit infrared light in the transmittance spectrum of DBPF 5 is included in a wavelength band A which is illustrated in FIG. 2 and in which transmittance of all of the R filter parts, G filter parts, and B filter parts is substantially the maximum and the transmittance of the filter parts becomes substantially the same and in a wavelength band B to transmit light at substantially the maximum transmittance in the IR filter parts”.
Thus it would be obvious to modify Gallinet to include a camera comprising the optical filter of claim 20.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to perform work such as taking images for storing and viewing.
In regard to claim 28 Gallinet and Otsubo as combined teaches an electronic device [see combination “introduce a photographing function of an infrared image at low cost into a smartphone, an electronic camera, or a different device into which a camera mechanism is embedded”] comprising the camera of claim 24.
In regard to claim 26 Gallinet  does not state an electronic device comprising the optical filter of claim 20.
See Otsubo Abstract, paragraph 0002, 0009, 0038, 0119, 0127  “imaging sensor” “A transmission characteristic of DBPF and a transmission characteristic of each filter part of the color filter are set in such a manner that the second wavelength band of DBPF is included in a third wavelength band that is a wavelength band in which transmittance of the filter parts in colors is approximate to each other on a long-wavelength side of the visible-light band and a fourth wavelength band that is a wavelength band in which a filter part for infrared light has a transmission characteristic” “A photodiode that is a light-receiving unit of an imaging sensor such as a CCD sensor or a CMOS sensor can receive light of up to a near-infrared wavelength band around 1300 nm. Thus, an imaging device using these imaging sensors can perform photographing of up to an infrared band in principle” “when infrared light is transmitted in the second wavelength band on the infrared side in a case of DBPF described above, this infrared light passes through a color filter, reaches a photodiode (light-receiving element) of an imaging sensor, and increases a generation amount of electrons by a photoelectric effect in the photo diode” “it is possible to easily introduce a photographing function of an infrared image at low cost into a smartphone, an electronic camera, or a different device into which a camera mechanism is embedded” “In each of FIG. 2, FIG. 3, and FIG. 4, a transmittance spectrum of each of the red (R), green (G), blue (B), and infrared (IR) filters in the color filter 3 is illustrated. A vertical axis indicates transmittance and a horizontal axis is a wavelength. A range of a wavelength in each graph includes the visible-light band and a part of the near-infrared band and indicates, for example, a wavelength range of 300 nm to 1100 nm” “DBPF (IR) that is the second wavelength band to transmit infrared light in the transmittance spectrum of DBPF 5 is included in a wavelength band A which is illustrated in FIG. 2 and in which transmittance of all of the R filter parts, G filter parts, and B filter parts is substantially the maximum and the transmittance of the filter parts becomes substantially the same and in a wavelength band B to transmit light at substantially the maximum transmittance in the IR filter parts”.
Thus it would be obvious to modify Gallinet to include an electronic device comprising the optical filter of claim 20.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to perform work such as taking images for storing and viewing.
In regard to claim 13 Gallinet does not state wherein a maximum absorption wavelength of the near-infrared absorbing material is in a wavelength range of about 890 nm to about 990 nm.
See Otsubo Fig. 2 see band pass filters see wavelength at the bottom, see Abstract, paragraph 0002, 0009, 0038, 0119, 0127  “imaging sensor” “A transmission characteristic of DBPF and a transmission characteristic of each filter part of the color filter are set in such a manner that the second wavelength band of DBPF is included in a third wavelength band that is a wavelength band in which transmittance of the filter parts in colors is approximate to each other on a long-wavelength side of the visible-light band and a fourth wavelength band that is a wavelength band in which a filter part for infrared light has a transmission characteristic” “A photodiode that is a light-receiving unit of an imaging sensor such as a CCD sensor or a CMOS sensor can receive light of up to a near-infrared wavelength band around 1300 nm. Thus, an imaging device using these imaging sensors can perform photographing of up to an infrared band in principle” “when infrared light is transmitted in the second wavelength band on the infrared side in a case of DBPF described above, this infrared light passes through a color filter, reaches a photodiode (light-receiving element) of an imaging sensor, and increases a generation amount of electrons by a photoelectric effect in the photo diode” “it is possible to easily introduce a photographing function of an infrared image at low cost into a smartphone, an electronic camera, or a different device into which a camera mechanism is embedded” “In each of FIG. 2, FIG. 3, and FIG. 4, a transmittance spectrum of each of the red (R), green (G), blue (B), and infrared (IR) filters in the color filter 3 is illustrated. A vertical axis indicates transmittance and a horizontal axis is a wavelength. A range of a wavelength in each graph includes the visible-light band and a part of the near-infrared band and indicates, for example, a wavelength range of 300 nm to 1100 nm” “DBPF (IR) that is the second wavelength band to transmit infrared light in the transmittance spectrum of DBPF 5 is included in a wavelength band A which is illustrated in FIG. 2 and in which transmittance of all of the R filter parts, G filter parts, and B filter parts is substantially the maximum and the transmittance of the filter parts becomes substantially the same and in a wavelength band B to transmit light at substantially the maximum transmittance in the IR filter parts”.
Thus it would be obvious to modify Gallinet to include wherein a maximum absorption wavelength of the near-infrared absorbing material is in a wavelength range of about 890 nm to about 990 nm.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use a plurality of filters to obtain a good image to perform work such as taking images for storing and viewing.
In regard to claim 16 Gallinet does not state wherein the combination structure has an average transmittance of less than or equal to about 50% in a wavelength spectrum of about 890 nm to about 990 nm.
See Otsubo Fig. 2 see band pass filters see wavelength at the bottom, see Abstract, paragraph 0002, 0009, 0038, 0119, 0127  “imaging sensor” “A transmission characteristic of DBPF and a transmission characteristic of each filter part of the color filter are set in such a manner that the second wavelength band of DBPF is included in a third wavelength band that is a wavelength band in which transmittance of the filter parts in colors is approximate to each other on a long-wavelength side of the visible-light band and a fourth wavelength band that is a wavelength band in which a filter part for infrared light has a transmission characteristic” “A photodiode that is a light-receiving unit of an imaging sensor such as a CCD sensor or a CMOS sensor can receive light of up to a near-infrared wavelength band around 1300 nm. Thus, an imaging device using these imaging sensors can perform photographing of up to an infrared band in principle” “when infrared light is transmitted in the second wavelength band on the infrared side in a case of DBPF described above, this infrared light passes through a color filter, reaches a photodiode (light-receiving element) of an imaging sensor, and increases a generation amount of electrons by a photoelectric effect in the photo diode” “it is possible to easily introduce a photographing function of an infrared image at low cost into a smartphone, an electronic camera, or a different device into which a camera mechanism is embedded” “In each of FIG. 2, FIG. 3, and FIG. 4, a transmittance spectrum of each of the red (R), green (G), blue (B), and infrared (IR) filters in the color filter 3 is illustrated. A vertical axis indicates transmittance and a horizontal axis is a wavelength. A range of a wavelength in each graph includes the visible-light band and a part of the near-infrared band and indicates, for example, a wavelength range of 300 nm to 1100 nm” “DBPF (IR) that is the second wavelength band to transmit infrared light in the transmittance spectrum of DBPF 5 is included in a wavelength band A which is illustrated in FIG. 2 and in which transmittance of all of the R filter parts, G filter parts, and B filter parts is substantially the maximum and the transmittance of the filter parts becomes substantially the same and in a wavelength band B to transmit light at substantially the maximum transmittance in the IR filter parts”.
Thus it would be obvious to modify Gallinet to include a plurality of filters used together to separate the colors i.e. to include wherein the combination structure has an average transmittance of less than or equal to about 50% in a wavelength spectrum of about 890 nm to about 990 nm.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to include a plurality of filters used together to separate the colors to obtain a good image to perform work such as taking images for storing and viewing.
In regard to claim 17 Gallinet does not state wherein the combination structure has an average transmittance of greater than or equal to about 75% in a wavelength spectrum of about 430 nm to about 565 nm..
See Otsubo Fig. 2 see band pass filters see wavelength at the bottom, see Abstract, paragraph 0002, 0009, 0038, 0119, 0127  “imaging sensor” “A transmission characteristic of DBPF and a transmission characteristic of each filter part of the color filter are set in such a manner that the second wavelength band of DBPF is included in a third wavelength band that is a wavelength band in which transmittance of the filter parts in colors is approximate to each other on a long-wavelength side of the visible-light band and a fourth wavelength band that is a wavelength band in which a filter part for infrared light has a transmission characteristic” “A photodiode that is a light-receiving unit of an imaging sensor such as a CCD sensor or a CMOS sensor can receive light of up to a near-infrared wavelength band around 1300 nm. Thus, an imaging device using these imaging sensors can perform photographing of up to an infrared band in principle” “when infrared light is transmitted in the second wavelength band on the infrared side in a case of DBPF described above, this infrared light passes through a color filter, reaches a photodiode (light-receiving element) of an imaging sensor, and increases a generation amount of electrons by a photoelectric effect in the photo diode” “it is possible to easily introduce a photographing function of an infrared image at low cost into a smartphone, an electronic camera, or a different device into which a camera mechanism is embedded” “In each of FIG. 2, FIG. 3, and FIG. 4, a transmittance spectrum of each of the red (R), green (G), blue (B), and infrared (IR) filters in the color filter 3 is illustrated. A vertical axis indicates transmittance and a horizontal axis is a wavelength. A range of a wavelength in each graph includes the visible-light band and a part of the near-infrared band and indicates, for example, a wavelength range of 300 nm to 1100 nm” “DBPF (IR) that is the second wavelength band to transmit infrared light in the transmittance spectrum of DBPF 5 is included in a wavelength band A which is illustrated in FIG. 2 and in which transmittance of all of the R filter parts, G filter parts, and B filter parts is substantially the maximum and the transmittance of the filter parts becomes substantially the same and in a wavelength band B to transmit light at substantially the maximum transmittance in the IR filter parts”.
Thus it would be obvious to modify Gallinet to include a plurality of filters used together to separate the colors i.e. to include wherein the combination structure has an average transmittance of greater than or equal to about 75% in a wavelength spectrum of about 430 nm to about 565 nm.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to include a plurality of filters used together to separate the colors to obtain a good image to perform work such as taking images for storing and viewing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818